129 Ga. App. 82 (1973)
198 S.E.2d 720
LEE
v.
THE STATE.
48058.
Court of Appeals of Georgia.
Argued April 5, 1973.
Decided April 20, 1973.
Rehearing Denied May 11, 1973.
Dan E. McConaughey, John W. Hinchey, for appellant.
Richard Bell, District Attorney, George N. Guest, for appellee.
EVANS, Judge.
The defendant was indicted for the possession of lysergic acid diethylamide (LSD). He filed a motion to suppress certain evidence  a matchbox containing ten pills of LSD which was allegedly seized from his motor vehicle. After a hearing, his motion was denied, and the defendant appeals.
The evidence at the hearing established that defendant was arrested for driving under the influence and without a driver's license by DeKalb County police officers who investigated a traffic accident. After arrest, the officers proceeded to search his automobile for the alleged purpose of making a routine inventory of items in his car for a check of any valuables. The officer had *83 no search warrant. He testified that upon opening the door to his vehicle the officers observed a matchbox on the floorboard next to the seat near the running board panel. He picked it up, and it had ten pills in it. He then became suspicious that the defendant was violating the Georgia Drug Abuse Act, and he also arrested him for possession of illegal drugs. The pills were never identified as LSD, although the officer thought they were illegal drugs. He contended that it was routine for the DeKalb County police to make an inventory of valuables in a car upon impoundment, and that the pills were in plain view and not concealed in any way when he began this search, since the box was partially open. Held:
This case is controlled adversely to the defendant by Harris v. United States, 390 U. S. 234 (88 SC 992, 19 LE2d 1067), in that the evidence sought to be suppressed was discovered, not by means of a search and seizure in a technical sense, but was discovered by a police officer who had a right to be in the position he was in at the time he discovered the drugs. This evidence was in plain view and was discovered while in the process of making a routine inventory of valuables in an impounded car in accordance with police regulations.
Judgment affirmed. Hall, P. J., and Clark, J., concur.